[J-43-2014] [MO: Castille, C.J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 67 MAP 2013
PENNSYLVANIA GAMING CONTROL    :
BOARD,                         : Appeal from the Commonwealth Court
                               : order dated June 11, 2012 at No. 1134 CD
               Appellant       : 2009, which Affirmed/Vacated/Remanded
                               : the order of the Office of Open Records
                               : dated May 11, 2009 at No. AP 2009-0281.
          v.                   :
                               : ARGUED: May 7, 2014
                               :
OFFICE OF OPEN RECORDS,        :
                               :
               Appellee        :
                               :
EASTERN PENNSYLVANIA CITIZENS  :
AGAINST GAMBLING AND JAMES D.  :
SCHNELLER,                     :
                               :
               Intervenor      :
                               :
VALLEY FORGE CONVENTION CENTER :
PARTNERS, LP,                  :
                               :
               Intervenor      :


                                CONCURRING OPINION


MR. JUSTICE STEVENS                                     DECIDED: November 10, 2014
       I join the Majority holding that requestors must address their Right to Know Law

requests to the designated open-records officer in the first instance.

       I specifically acknowledge the crippling effect that would occur on legislators’

constituent service if the Commonwealth Court interpretation of the RTKL in the instant

case were upheld.

       As indicated by the Amicus Curiae brief for the General Assembly:
       The 253 elected members of the Senate and House of Representatives
       have offices in the Capitol and in their legislative districts to provide records
       and information about legislation and government services to their
       constituents. Most of the requests for information are made and answered
       informally and efficiently.
       General Assembly’s brief at 2.

       To treat every written request for records as a RTKL request would have a major,

negative effect on the ability of Pennsylvania legislators to carry out routine, daily

constituent service.

       Therefore, in addition to the cogent legal analysis by the Majority Opinion of this

Court, I note the importance of allowing legislators to efficiently and routinely provide

service to their respective citizens.

       While I understand, appreciate, and support the importance of the RTKL, in this

case I am swayed by the fact that both the Senate and House of Representatives have

offered legal argument in favor of the plain language of the RTKL. Thus, I leave it to the

elected legislators to amend the statutory language should they so desire rather than

have this Court interpret such language in opposition to their expressed intent.




                             [J-43-2014] [MO: Castille, C.J.] - 2